FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 NATIONSTAR MORTGAGE LLC,                           No. 19-17043
                Plaintiff-Appellee,
                                                      D.C. No.
                      v.                           2:15-cv-02151-
                                                      JAD-NJK
 SATICOY BAY LLC, SERIES 9229
 MILLIKAN AVENUE; MILLIKAN
 AVENUE TRUST,                                        OPINION
            Defendants-Appellants,

                     and

 INDEPENDENCE II HOMEOWNERS’
 ASSOCIATION,
                      Defendant.

         Appeal from the United States District Court
                   for the District of Nevada
         Jennifer A. Dorsey, District Judge, Presiding

                    Submitted April 13, 2021*
                      Pasadena, California

                           Filed May 5, 2021


    *
      The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2         NATIONSTAR MORTGAGE V. SATICOY BAY

 Before: Richard A. Paez and Lawrence VanDyke, Circuit
     Judges, and Sharon L. Gleason, ** District Judge.

                   Opinion by Judge VanDyke


                          SUMMARY ***


                    Nevada Foreclosure Law

    The panel affirmed the district court’s summary
judgment in favor of Nationstar Mortgage LLC in a diversity
action alleging claims arising from a nonjudicial foreclosure
by a homeowners’ association (“HOA”) on real property in
Nevada.

    Fannie Mae purchased the loan, secured by a Deed of
Trust (“Deed”), on a home in Las Vegas, Nevada. The Deed
was eventually assigned to Bank of America, N.A.
(“BANA”), and then to Nationstar. As a result of the
homeowners’ failure to pay HOA dues, the HOA foreclosed
on the real property at issue. The buyer at the sale conveyed
the property to Saticoy Bay, LLC. Nationstar sued Saticoy
Bay to quiet title. The district court granted summary
judgment to Nationstar on the grounds that the Federal
Foreclosure Bar (prohibiting the foreclosure of Federal
Housing Finance Agency (“FHFA”) property without


    **
       The Honorable Sharon L. Gleason, United States District Judge
for the District of Alaska, sitting by designation.
    ***
        This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
         NATIONSTAR MORTGAGE V. SATICOY BAY                 3

FHFA’s consent) prevented the extinguishment of Fannie
Mae’s Deed.

     The panel rejected Saticoy’s two threshold challenges,
and held that Nationstar properly and timely raised its claims
based on the Federal Foreclosure Bar. Specifically, first, the
panel held that Nationstar had standing to invoke the Federal
Foreclosure Bar where Nationstar presented ample evidence
of its servicing relationship with Fannie Mae. This
relationship, along with the authority Fannie Mae delegated
to its loan servicers to protect Fannie Mae’s mortgage loans,
was more than sufficient to establish that Nationstar was
Fannie Mae’s loan servicer and had the authority to assert
the Federal Foreclosure Bar in this case. Second, Nationstar
timely invoked the Federal Foreclosure Bar because
Nationstar brought a quiet title action within the applicable
six-year statute of limitations under 12 U.S.C.
§ 4617(b)(12)(A).

    The panel held that the Federal Foreclosure Bar applied
to the HOA foreclosure sale here. First, Fannie Mae was,
and remains, in FHFA conservatorship.               Second,
Nationstar’s evidence demonstrated Fannie Mae’s
ownership interest in the loan.          Third, Nationstar
demonstrated its agency relationship with BANA at the time
of the foreclosure sale. The panel held that, contrary to
Saticoy’s argument, Nationstar did not need to specifically
produce the Mortgage Selling and Servicing Contract to
establish BANA’s relationship with Fannie Mae – or its own
servicing relationship with Fannie Mae – because the
argument had been explicitly rejected by the Nevada
Supreme Court. The panel rejected Saticoy’s argument that
Nationstar’s supporting declaration was defective because it
was not based on “personal knowledge.” The panel also
rejected, as foreclosed by binding precedent, Saticoy’s
4        NATIONSTAR MORTGAGE V. SATICOY BAY

argument that Fannie Mae did not hold a valid ownership
interest in the loan because Nationstar failed to produce a
“signed writing” evincing such interest as required by the
Nevada statute of frauds. Given that Saticoy was not a party
to the underlying loan agreement pursuant to which Fannie
Mae acquired the loan, Saticoy could not raise the statute of
frauds. The panel also rejected Saticoy’s contention that
Fannie Mae did not comply with the “mandatory language”
of the Nevada recording statutes, Nev. Rev. Stat. §§ 111.315
& 111.325. It was sufficient that BANA, Fannie Mae’s loan
servicer and agent, was listed as the beneficiary on the
recorded Deed at the time of the foreclosure sale. Finally,
the panel held that even if Nevada’s bona fide purchaser
statutes were implicated here, Saticoy’s argument would still
be doomed because it had constructive notice of Fannie
Mae’s interest in the Deed. The panel concluded that Fannie
Mae held an enforceable interest in the loan at the time of
the HOA foreclosure sale, and the Federal Foreclosure
applied to this case.

    The panel held that the Federal Foreclosure Bar
preempted the Nevada HOA law. The panel noted that, as
with most questions in this case, that this issue had already
been clearly and repeatedly answered. The panel rejected
Saticoy’s argument that because Nationstar had an adequate
remedy at law, the district court inappropriately granted
Nationstar equitable relief from the recitals in the foreclosure
deed. Assuming without deciding that the relief granted by
the district court was indeed equitable in nature, the panel
held that Saticoy failed to explain how, under Nevada law,
monetary damages constituted an adequate remedy for loss
of real property rights.
         NATIONSTAR MORTGAGE V. SATICOY BAY                  5

                         COUNSEL

Michael F. Bohn, Law Offices of Michael F. Bohn Esq. Ltd.,
Henderson, Nevada, for Defendants-Appellants.

R. Aaron Chastain and Benjamin W. Perry, Bradley Arant
Boult Cummings LLP, Nashville, Tennessee, for Plaintiff-
Appellee.

Leslie Bryan Hart and John D. Tennert III, Fennemore Craig
P.C., Reno, Nevada; Asim Varma, Michael A.F. Johnson,
and Dirk C. Phillips, Arnold & Porter Kaye Scholer LLP,
Washington, D.C.; for Amicus Curiae Federal Housing
Agency.


                         OPINION

VANDYKE, Circuit Judge:

    As the saying goes, “there is nothing new under the sun.”
That may be true of these types of Nevada homeowners
association (HOA) foreclosure lawsuits generally, given that
hundreds of such cases have been filed and addressed by
both state and federal courts. But it is certainly true of this
case in particular, where the arguments espoused by Saticoy
Bay LLC, Series 9229 Millikan Avenue (Saticoy) have all
been foreclosed by Ninth Circuit and Nevada Supreme Court
precedent. With a brooding sense of déjà vu all over again,
we re-revisit the interaction of the Federal Foreclosure Bar,
12 U.S.C. § 4617(j)(3), and Nevada state law, which
establishes that in the event a homeowner fails to pay a
certain portion of HOA dues, the HOA is authorized to
foreclose on a “superpriority lien” in that amount,
extinguishing all other liens and encumbrances on the
6        NATIONSTAR MORTGAGE V. SATICOY BAY

delinquent property recorded after the Covenants,
Conditions, and Restrictions attached to the title. See Nev.
Rev. Stat. § 116.3116 (Nevada HOA Law).

    While Nevada law generally gives delinquent HOA dues
superpriority over other lienholders, it does not take priority
over federal law. And federal law, in the form of the Federal
Foreclosure Bar, prohibits the foreclosure of Federal
Housing Finance Agency (FHFA) property without FHFA’s
consent. 12 U.S.C. § 4617(j)(3). The Nevada HOA Law
and the Federal Foreclosure Bar intersect, for example, when
an HOA exercises its right under the Nevada HOA Law to
foreclose on a property that is subject to a first deed of trust
owned by the Federal National Mortgage Association
(Fannie Mae). This is because when Fannie Mae was placed
under FHFA’s conservatorship in 2008, FHFA immediately
succeeded to all rights in Fannie Mae’s assets. See 12 U.S.C.
§ 4617(b)(2)(A)(i). As a result, FHFA now holds the rights
to that first deed of trust—an asset of Fannie Mae’s—and as
such, the deed is now FHFA property and subject to the
Federal Foreclosure Bar. Fannie Mae’s involvement in the
mortgage industry, the enactment of the Federal Foreclosure
Bar, and the history of Fannie Mae going into
conservatorship have all been well documented, so we
decline to retread that ground here. See, e.g., Fed. Home
Loan Mortg. Corp. v. SFR Invs. Pool 1, LLC, 893 F.3d 1136,
1141–43 (9th Cir. 2018). But just like the questions
presented, the answers here are not new. Therefore, we
affirm the district court’s grant of summary judgment to
Nationstar Mortgage LLC (Nationstar).

    I. FACTS & PROCEDURAL BACKGROUND

    In 2005, Christopher Haberman and Renee Houston took
out a $219,200 loan on their home in Las Vegas, Nevada.
The deed of trust (the Deed) securing the $219,200 note was
          NATIONSTAR MORTGAGE V. SATICOY BAY                          7

recorded on February 25, 2005, and listed Countrywide
Home Loans, Inc. as the lender and Mortgage Electronic
Registration Systems, Inc. (MERS) as the beneficiary and
nominee for the lender and the lender’s successors and
assigns. Fannie Mae purchased the loan in March 2005. On
October 28, 2010, MERS recorded an assignment of the
Deed to BAC Home Loans Servicing, LP f/k/a Countrywide
Home Loans Servicing, LP (BAC). 1 BAC then merged into
Bank of America, National Association (BANA) effective
July 1, 2011.

    As a result of the homeowners’ failure to pay HOA dues,
the Independence II Homeowners’ Association ultimately
foreclosed on the property and sold it to Millikan Avenue
Trust at a foreclosure sale on October 5, 2012. In August
2013, BANA recorded an assignment of the Deed to
Nationstar, and in September 2013, Millikan Avenue Trust
conveyed the property to Saticoy. On November 11, 2015,
Nationstar sued Saticoy seeking to quiet title and obtain a
declaration that Fannie Mae’s Deed was not extinguished by
the HOA foreclosure sale. The district court granted
summary judgment to Nationstar on the grounds that the
Federal Foreclosure Bar prevented the extinguishment of
Fannie Mae’s Deed.

    Saticoy appeals from this decision by the district court.
We have jurisdiction under 28 U.S.C. § 1291, and we review
the grant of summary judgment de novo. See Berezovsky v.
Moniz, 869 F.3d 923, 927 (9th Cir. 2017).

    1
      The record includes a second assignment of the Deed from MERS
to BAC that was recorded on July 20, 2011. It is unclear why another
assignment of the same import was made and recorded, but it only further
supports the conclusion that BAC was the beneficiary under the Deed at
the time of the foreclosure sale.
8         NATIONSTAR MORTGAGE V. SATICOY BAY

                         II. ANALYSIS

A. Nationstar properly and timely raised its claims
   based on the Federal Foreclosure Bar.

      Saticoy asserts two threshold challenges: (1) that
Nationstar lacks standing to invoke the Federal Foreclosure
Bar, and (2) that Nationstar did not timely raise it. But the
Nevada Supreme Court has declared that “a loan servicer has
standing to assert the Federal Foreclosure Bar on behalf of
. . . Fannie Mae.” Daisy Tr. v. Wells Fargo Bank, N.A.,
445 P.3d 846, 847 n.1 (Nev. 2019) (en banc). And
Nationstar presented ample evidence of its servicing
relationship with Fannie Mae—including Fannie Mae
business records, supported by a declaration from Mr.
Curcio, an Assistant Vice President for Fannie Mae,
identifying Nationstar as the current loan servicer. This
relationship, together with the authority Fannie Mae
delegates to its loan servicers to protect Fannie Mae’s
mortgage loans, 2 was more than sufficient to establish that
Nationstar was Fannie Mae’s loan servicer and had the
authority to assert the Federal Foreclosure Bar in this case.
See id. at 850 (concluding that employee declarations
confirming the current loan servicer, combined with the
Federal Home Loan Mortgage Corporation (Freddie Mac)
seller/servicer guide authorizing the loan servicer to
“represent and defend Freddie Mac’s interest in the
applicable [m]ortgage(s),” gave the loan servicer standing to



    2
       The Fannie Mae Single Family Servicing Guide defines the agency
relationship between Fannie Mae and its loan servicers. Under that
guide, “[t]he servicer must . . . [a]ppropriately handle legal matters
affecting Fannie Mae mortgage loans,” including “[a]n attempt by
another lienholder to . . . extinguish Fannie Mae’s interests.”
         NATIONSTAR MORTGAGE V. SATICOY BAY                   9

assert the Federal Foreclosure Bar (citing Berezovsky,
869 F.3d at 932–33)).

    Nationstar also timely invoked the Federal Foreclosure
Bar because Nationstar brought a quiet title action, arguing
that the Deed had not been extinguished because of the
Federal Foreclosure Bar, three years and one month after the
HOA foreclosure sale, and the applicable statute of
limitations is six years under 12 U.S.C. § 4617(b)(12)(A). M
& T Bank v. SFR Invs. Pool 1, LLC, 963 F.3d 854, 856 (9th
Cir. 2020), cert. denied, No. 20-908, 2021 WL 1602655
(U.S. Apr. 26, 2021). Therefore, Saticoy’s threshold
arguments fail because they are foreclosed by established
precedent.

B. The Federal Foreclosure Bar applies to the HOA
   foreclosure sale here.

    Saticoy makes several arguments related to whether the
Federal Foreclosure Bar preserved Fannie Mae’s Deed.
Saticoy generally asserts that the foreclosure of the HOA’s
superpriority lien in accordance with the Nevada HOA Law
extinguished the Deed before it was assigned to Nationstar.
This argument fails if the Federal Foreclosure Bar applies
and that Bar preempts Nevada state law. The Federal
Foreclosure Bar applies if, at the time of the foreclosure sale,
(1) Fannie Mae was in FHFA conservatorship, see
Berezovsky, 869 F.3d at 928; (2) Fannie Mae owned the
Deed; and (3) Fannie Mae had an agency relationship with
BANA (formerly BAC), the beneficiary of record on the
Deed. See id. at 931–32.

   With respect to the first factor, Fannie Mae was placed
under FHFA’s conservatorship on September 6, 2008,
Federal Home Loan Mortgage Corp., 893 F.3d at 1140, and
remains there today. See LN Mgmt., LLC Series 5664 Divot
10       NATIONSTAR MORTGAGE V. SATICOY BAY

v. JPMorgan Chase Bank, N.A., 957 F.3d 943, 946 (9th Cir.
2020). Regarding the second and third factors, Nationstar’s
evidence appropriately demonstrates both Fannie Mae’s
ownership interest in the loan and its agency relationship
with BANA at the time of the foreclosure sale. Specifically,
Nationstar introduced Fannie Mae’s business records—i.e.,
printouts from its internal database—and the supporting
declaration from Mr. Curcio, showing that: (1) Fannie Mae
acquired the loan on March 1, 2005, and continued to own it
through the October 2012 HOA foreclosure sale, and
(2) BANA served as Fannie Mae’s loan servicer prior to
transferring that responsibility to Nationstar on April 30,
2013. In further support of the agency relationship between
BANA and Fannie Mae, Nationstar presented excerpts of the
Fannie Mae Single Family 2012 Servicing Guide (the
Guide), which defined Fannie Mae’s relationship with its
loan servicers at the time of the foreclosure sale. The Guide
provides that when Fannie Mae purchases a mortgage,
“Fannie Mae may take any and all action with respect to the
mortgage loan it deems necessary . . . including recordation
of a mortgage assignment . . . from the servicer to Fannie
Mae or its designee.” The Guide also gives BANA, as a loan
servicer for Fannie Mae, certain authority to foreclose on the
loan on Fannie Mae’s behalf.

    This court and the Nevada Supreme Court have
previously concluded that for purposes of the Federal
Foreclosure Bar, virtually identical evidence established
both an enforceable property interest in the loan and an
agency relationship with the loan servicer, which was
identified as the beneficiary of record on the relevant deed.
See, e.g., Berezovsky, 869 F.3d at 932–33 & n.8 (noting that
“Freddie Mac’s database printouts [were] admissible
business records” sufficient to support a “valid and
enforceable” property interest under Nevada law and that
         NATIONSTAR MORTGAGE V. SATICOY BAY                 11

substantially similar language in Freddie Mac’s servicer
guide “mirrors Montierth’s description of the requisite
agency relationship”) (referencing In re Montierth, 354 P.3d
648, 650–51 (Nev. 2015) (en banc)); see also Daisy Tr.,
445 P.3d at 850–51. Contrary to Saticoy’s argument,
Nationstar did not need to specifically produce the Mortgage
Selling and Servicing Contract to establish BANA’s agency
relationship with Fannie Mae—or its own servicing
relationship with Fannie Mae, for that matter. This argument
has been explicitly rejected by the Nevada Supreme Court.
See Daisy Tr., 445 P.3d at 849–50 (rejecting the argument
that Freddie Mac must provide the “actual loan servicing
agreement” to establish an agency relationship with the
servicer and its own ownership interest).

    Saticoy further argues that Nationstar’s supporting
declaration was defective because it was not based on
“personal knowledge.” But Mr. Curcio, the declarant in
Nationstar’s declaration, permissibly based his testimony on
his knowledge of Fannie Mae’s recordkeeping system and
the data contained in Fannie Mae’s business records. See,
e.g., id. at 850. Mr. Curcio could properly testify to the data
entered into Fannie Mae’s database, even though “he did not
input each piece of data . . . . [because] there is no dispute
that [Mr. Curcio] . . . was qualified to testify about the
business practices and procedures for inputting the
underlying data. It is not necessary for each individual who
entered a record . . . into the database to testify as to the
accuracy of each piece of data entered.” U-Haul Int’l, Inc.
v. Lumbermens Mut. Cas. Co., 576 F.3d 1040, 1044 (9th Cir.
2009).

   Saticoy also argues that Fannie Mae does not hold a valid
ownership interest in the loan because Nationstar failed to
produce a “signed writing” evincing such interest as required
12       NATIONSTAR MORTGAGE V. SATICOY BAY

by the Nevada statute of frauds. See Nev. Rev. Stat.
§ 111.205(1). That argument, too, is foreclosed by binding
precedent. The Nevada Supreme Court has recognized that
“[t]he defense of the statute of frauds is personal, and
available only to the contracting parties or their successors
in interest,” Harmon v. Tanner Motor Tours of Nevada, Ltd.,
377 P.2d 622, 628 (Nev. 1963), and thus “cannot ordinarily
be asserted by third persons.” Easton Bus. Opportunities,
Inc. v. Town Exec. Suites-E. Marketplace, LLC, 230 P.3d
827, 832 n.4 (Nev. 2010) (citation omitted). Given that
Saticoy was not a party to the underlying loan agreement
pursuant to which Fannie Mae acquired the loan, Saticoy
cannot raise the statute of frauds. The fact that Fannie Mae
completed such an acquisition more than fifteen years ago
further undermines the applicability of the statute of frauds
in this case. See Edwards Indus., Inc. v. DTE/BTE, Inc.,
923 P.2d 569, 574 (Nev. 1996) (per curiam) (explaining that
“[f]ull performance by one party may also remove a contract
from the statute of frauds”). We therefore reject this
argument.

    Saticoy further contends that Fannie Mae did not comply
with the “mandatory language” of the Nevada recording
statutes, Nev. Rev. Stat. §§ 111.315 & 111.325, and its
failure to record its ownership of the Deed means that
interest is void as to Saticoy under Nevada law. But
Nevada’s recording statutes do not require Fannie Mae to be
identified as the beneficiary of record on the Deed in order
to establish its ownership interest in the loan, see Daisy Tr.,
445 P.3d at 847, nor do they require Fannie Mae “to
[otherwise] publicly record its ownership interest as a
prerequisite for establishing that interest.” Id. at 849. It was
sufficient that BANA (formerly BAC), Fannie Mae’s loan
servicer and agent, was listed as the beneficiary on the
recorded Deed at the time of the foreclosure sale. See
           NATIONSTAR MORTGAGE V. SATICOY BAY                          13

Berezovsky, 869 F.3d at 932. 3 As a result, we—like the
Nevada Supreme Court—“need not address [Saticoy’s]
argument that the Federal Foreclosure Bar [does not]
preempt[] Nevada’s recording statutes; nor is it necessary to
address [Saticoy’s] argument that it is protected as a bona
fide purchaser from the Federal Foreclosure Bar’s effect.”
Daisy Tr., 445 P.3d at 849.

    Even if we assumed, without deciding, that Nevada’s
bona fide purchaser statutes were implicated here, Saticoy’s
argument would still be doomed because it had constructive
notice of Fannie Mae’s interest in the Deed. See Shadow
Wood Homeowners Ass’n, Inc. v. N.Y. Cmty. Bancorp, Inc.,
366 P.3d 1105, 1115 (Nev. 2016) (en banc) (reasoning that
a “subsequent purchaser is bona fide . . . if it takes the
property . . . without notice of facts which upon diligent
inquiry would be indicated and from which notice would be
imputed to him, if he failed to make such inquiry” (citation

     3
       Here and elsewhere, Saticoy attempts to distinguish squarely on-
point precedent by arguing that the controlling cases do not discuss the
particular statute(s) invoked by Saticoy in this appeal. For example,
Saticoy claims that Berezovsky is inapposite because it does not “even
mention[] the mandatory language in . . . [Nevada recording statute]
NRS 111.315.” But the Berezovsky court did not need to enumerate all
Nevada recording statutes in treatise-like fashion for its conclusion to be
binding that “[a]lthough the recorded deed of trust here omitted Freddie
Mac’s name, Freddie Mac’s property interest is valid . . . under Nevada
law.” 869 F.3d at 932. Saticoy’s repeated attempts to avoid on-point
precedent merely by pointing to some statute or case that the precedent
didn’t expressly address is neither an appropriate nor helpful way to
distinguish precedent. A case whose holding is directly applicable may
not be distinguished merely by pointing to some authority the case didn’t
expressly address. The fact that a binding precedent failed to take some
important authority into account may be a valid reason to ask that the
case be reconsidered en banc; it is not a valid reason to ask us to ignore
the case.
14       NATIONSTAR MORTGAGE V. SATICOY BAY

and quotation marks omitted)). Saticoy had record notice of
the adverse interest in the property, as reflected by the
recorded Deed, and the fact that the note could be “sold one
or more times without prior notice.” The first page of the
Deed itself, and the first page of each rider thereto, also
included a footer indicating Fannie Mae’s possible
involvement. We thus decline to conclude that Saticoy is a
bona fide purchaser based on the above evidence of Fannie
Mae’s potential interest in the property. See Huntington v.
Mila, Inc., 75 P.3d 354, 356 (Nev. 2003) (per curiam) (“A
subsequent purchaser with notice . . . of an interest in
property superior to that which he is purchasing is not a
purchaser in good faith, and is not entitled to the protection
of [Nevada’s] recording act.”).

    In conclusion, Fannie Mae held an enforceable interest
in the loan at the time of the HOA foreclosure sale, as
established by evidence of Fannie Mae’s acquisition and
continued ownership of the loan throughout that time and by
evidence of its agency relationship with BANA (formerly
BAC), the named beneficiary on the recorded Deed. Fannie
Mae’s interest in the loan, coupled with the fact that it was
under FHFA conservatorship at the time of the sale, means
the Federal Foreclosure Bar applies to this case.

C. The Federal Foreclosure Bar preempts the Nevada
   HOA Law.

    Having established that Fannie Mae owned the loan at
the time of the sale, and that it was in FHFA conservatorship,
the final question is whether the Federal Foreclosure Bar
preempts the Nevada HOA law. As with most questions in
this case, that too has already been clearly and repeatedly
answered: “The Federal Foreclosure Bar preempts the
Nevada superpriority lien scheme.” M & T Bank, 963 F.3d
at 856 (citing Berezovsky, 869 F.3d at 931); see also Saticoy
         NATIONSTAR MORTGAGE V. SATICOY BAY                 15

Bay LLC Series 9641 Christine View v. Fed. Nat’l Mortg.
Ass’n, 417 P.3d 363, 368 (Nev. 2018) (en banc) (“[T]he
Federal Foreclosure Bar implicitly preempts [the Nevada
HOA Law] to the extent that a foreclosure sale extinguishes
the deed of trust.”). The Federal Foreclosure Bar therefore
preserved Fannie Mae’s Deed, unless FHFA consented to
the HOA sale. See 12 U.S.C. § 4617(j)(3). Saticoy presents
no evidence that FHFA affirmatively consented; FHFA
denies that it did; and Saticoy, although it argues FHFA’s
consent should be implied, “cites no authority for the
proposition that [FHFA] inaction in this context conveys
consent, implicit or otherwise.” Berezovsky, 869 F.3d at
929; see also Saticoy Bay LLC Series 9641 Christine View,
417 P.3d at 368 (“Saticoy Bay argues that the FHFA
implicitly consented to the extinguishment of Fannie Mae’s
deed of trust during the foreclosure sale by failing to act. We
disagree.”).

    Saticoy finally argues that because Nationstar had an
adequate remedy at law, the district court inappropriately
granted Nationstar equitable relief from the recitals in the
foreclosure deed, namely the default recital. Even assuming,
without deciding, that the relief granted by the district court
was indeed equitable in nature, Saticoy fails to explain how,
under Nevada law, monetary damages constitute an adequate
remedy for loss of real property rights. See, e.g., Dixon v.
Thatcher, 742 P.2d 1029, 1030 (Nev. 1987) (per curiam)
(reasoning that “real property and its attributes are
considered unique and loss of real property rights generally
results in irreparable harm”); Nev. Escrow Serv., Inc. v.
Crockett, 533 P.2d 471, 472 (Nev. 1975) (per curiam)
(reversing the trial court’s denial of a preliminary injunction
to halt foreclosure on properties because, unlike the trial
court—which concluded that “there existed an adequate
remedy at law, to wit, money damages”—the Nevada
16           NATIONSTAR MORTGAGE V. SATICOY BAY

Supreme Court determined “[i]n this instance the equitable
remedy is so far superior that the legal remedy may be
rendered inadequate”). 4

                        III. CONCLUSION 5

   For the reasons above, we AFFIRM the district court’s
grant of summary judgment to Nationstar. 6



     4
       We need not reach Nationstar’s alternative excuse of tender
arguments because Fannie Mae’s Deed was not extinguished as a result
of the application of the Federal Foreclosure Bar. That was the basis for
the district court’s decision and is the basis for our decision here.

     5
       As this court has acknowledged on multiple occasions, most of
Saticoy’s arguments are clearly foreclosed by Ninth Circuit and Nevada
Supreme Court decisions directly on point. See, e.g., Berezovsky,
869 F.3d at 931 (concluding the Federal Foreclosure Bar preempts the
Nevada HOA Law); Daisy Tr., 445 P.3d at 847 (same). Yet Saticoy
continues to raise these arguments in superficially different forms. See
generally Bank of Am., N.A. v. Los Prados Cmty. Ass’n, No. 20-15582,
2021 WL 1157924 (9th Cir. Mar. 26, 2021); Fed. Nat’l Mortg. Ass’n v.
Casa Mesa Villas Homeowners Ass’n, 839 F. App’x 45 (9th Cir. 2020);
Saticoy Bay LLC Series 452 Crocus Hill v. Quality Loan Serv. Corp.,
826 F. App’x 610 (9th Cir. 2020). We again warn Saticoy not to pursue
frivolous appeals. See Alessi & Koenig, LLC v. Saticoy Bay LLC Series
10250 Sun Dusk LN, 804 F. App’x 475, 477–78 (9th Cir. 2020) (“[W]e
note that Saticoy previously made many of the same arguments in [a
2017 action]—and this court rejected them. Indeed, this court has
repeatedly rejected these same arguments in other cases. [collecting
cases]. Saticoy has other appeals pending before this court advancing
these same, explicitly rejected arguments. The court cautions Saticoy
against pursuing non-meritorious appeals.”). Simultaneous with the
filing of this opinion, we also issue an order to show cause why Saticoy
and its counsel should not be sanctioned for these practices.

     6
         Saticoy’s Motion to Stay the Appeal (ECF No. 51) is DENIED.